FILED
                                                               15-0795
                                                               11/3/2015 4:57:07 PM
                                                               tex-7668695
                                                               SUPREME COURT OF TEXAS
                                                               BLAKE A. HAWTHORNE, CLERK


                          No. 15-0795
________________________________________________________________________

                     IN THE SUPREME COURT OF TEXAS
________________________________________________________________________

                        IN RE JOSEPH ANDRE DAVIS

                FLOYD DANIEL LOPEZ (REAL PARTY IN INTEREST)
                 IRMA OLGA JIMENEZ (REAL PARTY IN INTEREST)
________________________________________________________________________

                        On Petition for Writ of Mandamus
                from the First District Court of Appeals at Houston
                               NO. 01-15-00408-CV
           From the 245th Judicial District Court of Harris County, Texas
                        Trial Court Cause No. 2014-58410
                   The Honorable Judge Roy L. Moore presiding
________________________________________________________________________

                  MOTION FOR EXTENSION OF TIME TO FILE
    RESPONSE TO PETITION FOR WRIT OF MANDAMUS OF JOSEPH ANDRE DAVIS
________________________________________________________________________

Misty A. Hataway-Coné
TEXAS BAR NO. 24032277
GODWIN PC
4 Houston Center
1331 Lamar Street, Suite 1665
Houston, Texas 77010
Telephone: 713-595-8300
Facsimile: 713-425-7594
________________________________________________________________________

                 ATTORNEYS FOR REAL PARTIES IN INTEREST
________________________________________________________________________




                                    1
TO THE HONORABLE SUPREME COURT OF TEXAS:

       Pursuant to Rule 10.5(b) of the Texas Rules of Appellate Procedure, Floyd Daniel

Lopez and Irma Olga Jimenez, Real Parties in Interest in the above-referenced

proceeding, respectfully submit this Motion for Extension of Time to File Response to

Petition for Writ of Mandamus of Joseph Andre Davis, and respectfully request that the

Court grant the motion and extend the deadline for filing the Response by eight (8) days

from November 9, 2015 to November 17, 2015. In support thereof, Real Parties in

Interest respectfully show the Court the following:

       1.     On October 26, 2015 the Court requested a response from Real Parties in

Interest. The Response is due to be filed on or before November 9, 2015, fourteen (14)

days from the date of the Court's request.

       2.     The length of the extension sought is eight (8) days, from November 9,

2015 to November 17, 2015.

       3.     Real Parties in Interest require the extension of the deadline for filing the

Response because on November 3, 2015 they retained appellate counsel, undersigned, to

file the Response on their behalf. The request for extension of time represents a request

for a new deadline of fourteen (14) days from the date Real Parties in Interest retained

counsel to file on their behalf.

       4.     Misty A. Hataway-Coné, recently retained lead appellate counsel for Real

Parties in Interest, is unfamiliar with the facts and procedural history in the underlying

suit and appeal and requests additional time to gather the information needed to draft the

Response.

                                             2
       5.     Additionally, Mrs. Hataway-Coné has: (1) a mediation scheduled for

November 4, 2015 in another matter, Cause No. 69992; In the Interest of K.E.K and

C.R.K Children; In the 300th Judicial District Court of Brazoria County, Texas; (2) a

presentation to Texas State Bank on November 5, 2015; and (3) an opening appellate

brief due on November 23, 2015 in Civil Action No. 4:15-cv-2517; Bankruptcy Case No.

13-33264; Digerati Technologies, Inc., et al., Debtor v. Hoover Slovacek LLP; In the

United States Bankruptcy Court for the Southern District of Texas – Houston Division.

       6.     The trial date for the underlying suit in this matter has been reset from

November 2, 2015 to February 8, 2016, so the requested extension of time will not affect

the proceedings in the trial court.

       7.     Real Parties in Interest have not previously requested nor been granted any

extensions of the deadline for filing the Response.

       8.     The First District Court of Appeals at Houston denied the Petition for Writ

of Mandamus on July 28, 2015.

       9.     The case number in the Court of Appeals was 01-15-00414-CV, styled In

re Joseph Andre Davis, Relator.

       10.    The cause number of the underlying matter is 2014-58410, in the 245th

Judicial District Court of Harris County, Texas, the Honorable Judge Roy L. Moore

presiding, styled Floyd D. Lopez v. Joseph Andre Davis.

       WHEREFORE, PREMISES CONSIDERED, Real Parties in Interest Floyd Daniel

Lopez and Irma Olga Jimenez respectfully request the Court grant this Motion for

Extension of Time to File Response to Petition for Writ of Mandamus of Joseph Andre

                                             3
Davis, and extend the deadline for filing the Petition for Review by eight (8) days from

November 9, 2015 to November 17, 2015. Real Parties in Interest Floyd Daniel Lopez

and Irma Olga Jimenez also respectfully request all such further and other relief to which

they may be justly entitled at law and in equity.

                                                    Respectfully submitted,

                                                    GODWIN PC

                                                    By:   ___________________________
                                                          Misty A. Hataway-Coné
                                                          Texas State Bar No. 24032277
                                                          MCone@GodwinLaw.Com
                                                          1331 Lamar Street, Suite 1665
                                                          Houston, Texas 77010
                                                          Telephone: 713-595-8300
                                                          Facsimile: 713-425-7594


                                                    ATTORNEYS FOR REAL PARTIES
                                                    IN INTEREST


                                CERTIFICATE OF SERVICE

       The undersigned counsel of record for Real Parties in Interest hereby certifies that

true and correct copies of this Motion for Extension of Time to File Response to Petition

for Writ of Mandamus were forwarded to Joseph Andre Davis, Relator by certified mail,

return receipt requested, on November 3, 2015:

Joseph Andre Davis, Pro Se
3323 Rose Trace Drive
Spring, Texas 77386

                                                          /s/ Misty A. Hataway-Coné
                                                          Misty A. Hataway-Coné


                                             4
                                   CERTIFICATE OF CONFERENCE

       The undersigned counsel of record for Real Parties in Interest hereby certifies that

an attempt to confer with Joseph Andre Davis, who is representing himself pro se, was

made on November 3, 2015 via telephonic conference. A message was left for Mr. Davis

but as of the time of the filing of this request, no response has been received.

Accordingly, this Motion for Extension of Time to File Response to Petition for Writ of

Mandamus of Joseph Andre Davis is submitted to the Court for its consideration and

determination.

                                                        /s/ Misty A. Hataway-Coné
                                                        Misty A. Hataway-Coné




                                               5

 2713449 v1-99999/1208 PLEADINGS